DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed March 5, 2021 is acknowledged.
All rejections not explicitly maintained herein are withdrawn
Election/Restrictions
4.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id. 
Status of Claims
5.            Claims 1-2, 4-14, 39, 41-43, and 45 are pending in the instant application. Claims 4-9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. According to MPEP 803.02, when it is appropriate to expand the search as described above, these claims are eligible for rejoinder. Therefore, claims 1, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 14, 39, 41-43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent no. 9,340,757.
	US Patent no. 9,340,757 teaches perfume compositions comprising various components, such as Table 1, col. 6., material number 98, vanillin isobutyrate and stereoisomers thereof.
		
7.         Claims 1, 2, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 545446-55-7. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 545446-55-7. Entered STN: 10 Jul 2003].

    PNG
    media_image1.png
    371
    647
    media_image1.png
    Greyscale


Registry number 545446-55-7 is available as prior art as of 10 Jul 2003, the date it was indexed into the CAplus database. Registry number 545446-55-7 anticipates compounds of formula A wherein R1 is 
    PNG
    media_image2.png
    77
    79
    media_image2.png
    Greyscale
and R2 is cyclohexyl.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.
The aforementioned compounds anticipate the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image3.png
    99
    480
    media_image3.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.

8.	Claim(s) 1, 2, 39, 42-43 and 45 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2016/0122271.
	 US 2016/0122271 teaches perfumed compositions, such as hairspray, containing various terpene moieties, such as eugenol formate [0019]. 
Conclusion
9.	No claims are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/SAMANTHA L SHTERENGARTS/            Primary Examiner, Art Unit 1626